Order entered February 18, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00353-CR
                                No. 05-21-00354-CR
                                No. 05-21-00355-CR

                        ARIK NYLES MAXEY, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
      Trial Court Cause No. F17-75257-M, F17-52204-M & F17-75276-M

                                       ORDER

      Before the Court is the State’s February 16, 2022 motion to extend time to

file its brief. We GRANT the motion and ORDER the brief received with the

motion filed as of the date of this order.



                                                  /s/   BILL PEDERSEN, III
                                                        JUSTICE